         Case 1:21-cv-00779-KWR-KRS Document 3 Filed 08/19/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

GABRIEL J. BLEA,

                Plaintiff,

vs.                                                            No. CV 21-00779 KWR/KRS

U.S. FEDERAL BUREAU OF INVESTIGATION-FBI,

                Defendant.

                               ORDER TO CURE DEFICIENCIES

         THIS MATTER is before the Court on the pro se handwritten Civil Complaint filed by

Gabriel J. Blea. (Doc. 1). The Court determines that the pro se filing is deficient because it is not

in proper form or signed under penalty of perjury by Plaintiff, and Plaintiff has not paid the $402

filing fee or filed an Application to Proceed in the District Court Without Prepaying Fees and

Costs.

         Plaintiff is incarcerated at the Cibola County Detention Center. (Doc. 2). Plaintiff’s filing

consists of a document stating “Defendant has committed Misprision of Treason 18 U.S.C. 2382,

by not prosecuting the elected officials who have committed Treason, 18 U.S.C. 2381, by not

having surety bonds on file at the Secretary of State’s Office to comply with NMSA 10-2-7.”

(Doc. 1 at 1). Plaintiff seeks:

                “$25 Million in punitive damages. . . Plaintiff also seeks the
                immediate resignation of all elected officials involved in the
                government RICO and wants the defendant to make this happen
                because that’s its job. Plaintiff also seeks the prosecution of the
                State of New Mexico Finance Board Officers for being the principals-in-
                charge of the New Mexico RICO. For the charge of Treason, Plaintiff
                wants Defendant to seek the death penalty for these persons since
                they are the ones ultimately responsible for harming the people
                with treasonous acts during a time of war.”

(Doc. 1 at 2-3).

                                                   1
          Case 1:21-cv-00779-KWR-KRS Document 3 Filed 08/19/21 Page 2 of 3




          Plaintiff’s Civil Complaint appears to be largely incomprehensible. However, although he

does not expressly allege violation of any constitutional right, Plaintiff’s filing may possibly be an

attempt to assert prisoner civil rights claims under 42 U.S.C. § 1983 or Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). A civil rights complaint under

42 U.S.C. § 1983 is the exclusive vehicle against state officials for vindication of substantive rights

under the Constitution. See Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver,

510 U.S. 266, 271 (1994) (claims against state actors must be brought under 42 U.S.C. § 1983).

Bivens is the vehicle for civil rights claims against federal officials.

          The filing is not in proper form to assert civil rights claims and is not signed under penalty

of perjury as required by Fed. R. Civ. P. 11(a). Plaintiff is also notified that he can only assert

personal claims for violation of his own civil rights, not generalized claims on behalf of others. In

addition, under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the federal filing

fee from the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee. Plaintiff has

not paid the $402.00 filing fee. He has submitted a handwritten statement asking to proceed in

forma pauperis, but it is not in proper form for an application to proceed in federal court under §

1915.

          Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within thirty (30) days of entry of this Order. Plaintiff must include the civil action

number, CV 21-00779 KWR/KRS on all papers he files in this proceeding. If Plaintiff fails to

cure the deficiencies within thirty (30) days, the Court may dismiss this proceeding without further

notice.

          IT IS THEREFORE ORDERED that, within thirty (30) days of entry of this Order,

Plaintiff Gabriel J. Blea cure the deficiencies by (1) paying the $402 filing fee or submitting an

                                                    2
       Case 1:21-cv-00779-KWR-KRS Document 3 Filed 08/19/21 Page 3 of 3




Application to Proceed in the District Court Without Prepaying Fees and Costs (including the

required 6-month inmate account statement) and (2) filing a prisoner civil rights complaint in

proper form.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.




                                      _____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
